Case 1:17-cv-01230-CFC Document 18 Filed 09/30/20 Page 1 of 15 PagelD #: 1640

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

PARRIS HAMILTON,
Petitioner,
V. ; Civil Action No, 17-1230-CFC
ROBERT MAY, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

Respondents.!

 

Parris Hamilton. Pro se Petitioner.

Brian L. Aroan, Deputy Attorney General of the Delaware Department of Justice,
Wilmington, Delaware. Attorney for Respondents.

 

MEMORANDUM OPINION?

September 30, 2020
Wilmington, Delaware

 

'Warden Robert May has replaced former Warden Dana Metzger, an original party to
this case. See Fed. R. Civ. P. 25(d).

2This case was originally assigned to the Honorable Gregory M. Sleet, and was re-
assigned to the undersigned judge on September 20, 2018.

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 2 of 15 PagelD #: 1641

Lh GO ATES DISTRICT JUDGE:

Pending before the Court is Petitioner Parris Hamilton’s Petition for a Writ of
Habeas Corpus Pursuant to 28 U.S.C. § 2254 (‘Petition’). (D.I. 1) The State filed an
Answer in opposition. (D.I. 11) For the reasons discussed, the Court will deny the

Petition.
I. BACKGROUND

For one month in 2009, [Petitioner] lived with Crystal Moody
(“Crystal”) and her sons Christopher and Tyrone in
Wilmington. Crystal leased the property solely in her name.
But the cable, internet, and telephone bill was in [Petitioner's]
name. During that time, Crystal and [Petitioner's] relationship
was rocky, due in part to [Petitioner's] failure to contribute to
the household expenses. At the end of the month, Crystal
insisted that [Petitioner] move out. He did so willingly, leaving
behind several personal items including a Sony Playstation.

[Petitioner] tried to reconcile his relationship with Crystal, but
she continually refused [his] efforts. On the day of the
shootings, [Petitioner] made several phone calls to Crystal's
house, asking to come over. Crystal refused his request
because he was drunk. Several hours later, [Petitioner] came
over nonetheless, and one of Crystal's sons let him in the
house. Crystal and Tyrone asked [Petitioner] to leave multiple
times, but [Petitioner] insisted that he wanted to get his
Playstation first. Christopher went upstairs to get the
Playstation. When Christopher came back downstairs, he
saw [Petitioner] push Crystal down onto the steps. [Petitioner]
then shot Tyrone, Christopher, and Crystal multiple times
each. Crystal and Christopher survived the shooting, but
Tyrone died from his injuries.

[Petitioner] was arrested and charged in the [Delaware]
Superior Court with two counts of first degree murder, two
counts of attempted murder first degree, two counts of first
degree kidnapping, one count of first degree burglary, and
seven counts of PFDCF. At trial, Petitioner presented a
defense of Extreme Emotional Distress (EED), due to ongoing

 

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 3 of 15 PagelD #: 1642

personal matters and the recent death of his grandmother.
The State presented testimony from Dr. David E. Raskin, who
testified that because [Petitioner] was voluntarily intoxicated
on the night of the crimes, he was precluded from raising the
defense of EED. Promising that he would give the jury an
instruction on the law later, the trial judge explained that Dr.
Raskin was only testifying to his understanding of the defense
from his position as a psychiatrist. On cross examination,
[Petitioner] elicited additional testimony from Dr. Raskin that
an EED defense is precluded by voluntary intoxication. The
trial court later instructed the jury that a defendant is not
necessarily precluded from asserting an EED defense by
virtue of being voluntarily intoxicated. The jury convicted
[Petitioner] on all charges. [Petitioner] then filed a Motion for
Judgment of Acquittal, which was denied. The trial court
sentenced Petitioner to four life sentences plus fifty-five years
at Level V supervision, suspended after fifty-one years.

Hamilton v. State, 82 A.3d 723, 725-26 (Del. 2013). The Delaware Supreme Court
affirmed Petitioner’s convictions and sentences on December 9, 2013. /d. at 728.

In October, 2014, Petitioner filed a pro se motion for post-conviction relief
pursuant to Delaware Superior Court Criminal Rule 61 (“Rule 61 motion”) asserting ten
grounds for relief. (D.I. 11 at 2; D.I. 12-10 at 32-74) The Superior Court appointed
counsel to represent Petitioner in his Rule 61 proceeding. (D.I. 12-1 at 20-21) In
August 2015, postconviction counsel filed a motion to withdraw from representing
Petitioner pursuant to Delaware Superior Court Criminal Rule 61(e)(6), stating that they
had examined Petitioner's grounds for relief and were unable to ethically advocate any
of them and that that they were unable to assert any other meritorious postconviction
claims. (D.I. 12-1 at 22; D.I. 12-14) Postconviction counsel sent Petitioner a copy of
the motion to withdraw and informed Petitioner that he had thirty days to add any points

for the Superior Court’s consideration. (D.I. 12-14 at 1) In September 2015, Petitioner

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 4 of 15 PagelD #: 1643

opposed postconviction counsel's motion to withdraw but did not provide any new
grounds for his Rule 61 motion. (D.I. 12-17) In March 2016, the Superior Court granted
counsel’s motion to withdraw and denied Petitioner’s Rule 61 motion, finding that the
claims raised in his original pro se Rule 61 motion were either procedurally barred or
meritless. See Hamilton, 2016 WL 807729, at *2—*5 (Del. Super. Ct. Mar. 1, 2016).
Petitioner filed a pro se appeal raising only one claim. That claim did not relate to any
of the claims in his pro se Rule 61 motion. See Hamilton v. State, 2017 WL 2807952, at
*2 (Del. Jun. 28, 2017). The Delaware Supreme Court rejected Petitioner's sole claim
and affirmed the Superior Court’s decision in June 2017. See Hamilton v. State, 2017
WL 2807952, at *3.

Petitioner filed the instant habeas Petition in August 2017. (D.1. 1)
Il. GOVERNING LEGAL PRINCIPLES

A. The Antiterrorism and Effective Death Penalty Act of 1996

Congress enacted the Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA’) “to reduce delays in the execution of state and federal criminal sentences . .
_and to further the principles of comity, finality, and federalism.” Woodford v. Garceau,
538 U.S. 202, 206 (2003). Pursuant to AEDPA, a federal court may consider a habeas
petition filed by a state prisoner only “on the ground that he is in custody in violation of
the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
Additionally, AEDPA imposes procedural requirements and standards for analyzing the
merits of a habeas petition in order to “prevent federal habeas ‘retrials’ and to ensure
that state-court convictions are given effect to the extent possible under law.” Bell v.

Cone, 535 U.S. 685, 693 (2002).

 
Case 1:17-cv-01230-CFC Document 18 Filed 09/30/20 Page 5 of 15 PagelD #: 1644

B. Exhaustion and Procedural Default
Absent exceptional circumstances, a federal court cannot grant habeas relief
unless the petitioner has exhausted all means of available relief under state law. See
28 U.S.C. § 2254(b); O’Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v.
Connor, 404 U.S. 270, 275 (1971). AEDPA states, in pertinent part:
An application for a writ of habeas corpus on behalf of a
person in custody pursuant to the judgment of a State court

shall not be granted unless it appears that —

(A) the applicant has exhausted the remedies available in the
courts of the State; or

(B)(i) there is an absence of available State corrective

process; or (ii) circumstances exist that render such process

ineffective to protect the rights of the applicant.
28 U.S.C. § 2254(b)(1). This exhaustion requirement, based on principles of comity,
gives “state courts one full opportunity to resolve any constitutional issues by invoking
one complete round of the State’s established appellate review process." O’Sullivan,
526 U.S. at 844-45; see Werts v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000).

A petitioner satisfies the exhaustion requirement by demonstrating that the
habeas claims were “fairly presented” to the state’s highest court, either on direct
appeal or in a post-conviction proceeding, in a procedural manner permitting the court
to consider the claims on their merits. See Bell v. Cone, 543 U.S. 447, 451 n.3 (2005);
Castille v. Peoples, 489 U.S. 346, 351 (1989). If the petitioner raised the issue on direct
appeal in the correct procedural manner, the claim is exhausted and the petitioner does
not need to raise the same issue again in a state post-conviction proceeding. See
Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1996).

5

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 6 of 15 PagelD #: 1645

If a petitioner presents unexhausted habeas claims to a federal court, and further
state court review of those claims is barred due to state procedural rules, the federal
court will excuse the failure to exhaust and treat the claims as exhausted. See
Coleman v. Thompson) 501 U.S. 722, 732, 750-51 (1991) (such claims “meet|] the
technical requirements for exhaustion” because state remedies are no longer available);
see also Woodford v. Ngo, 548 U.S. 81, 92-93 (2006). Such claims, however, are
procedurally defaulted. See Coleman, 501 U.S. at 749; Lines v. Larkins, 208 F.3d 153,
160 (3d Cir. 2000). Similarly, if a petitioner presents a habeas claim to the state’s
highest court, but that court “clearly and expressly” refuses to review the merits of the
claim due to an independent and adequate state procedural rule, the claim is exhausted
but procedurally defaulted. See Coleman, 501 U.S. at 750; Harris v. Reed, 489 U.S.
255, 260-64 (1989).

Federal courts may not consider the merits of procedurally defaulted claims
unless the petitioner demonstrates either cause for the procedural default and actual
prejudice resulting therefrom, or that a fundamental miscarriage of justice will result if
the court does not review the claims. See McCandless v. Vaughn, 172 F.3d 255, 260
(3d Cir. 1999); Coleman, 501 U.S. at 750-51. To demonstrate cause for a procedural
default, a petitioner must show that “some objective factor external to the defense
impeded counsel's efforts to comply with the State’s procedural rule.” Murray v. Carrier,
477 U.S. 478, 488 (1986). To demonstrate actual prejudice, a petitioner must show that

the errors during his trial created more than a possibility of prejudice, he must show that

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 7 of 15 PagelD #: 1646

the errors worked to his actual and substantial disadvantage, infecting his entire trial
with error of constitutional dimensions.” /d. at 494.

Alternatively, if a petitioner demonstrates that a “constitutional violation has
probably resulted in the conviction of one who is actually innocent,”’ then a federal court
can excuse the procedural default and review the claim in order to prevent a
fundamental miscarriage of justice. See Edwards v. Carpenter, 529 U.S. 446, 451
(2000); Wenger v. Frank, 266 F.3d 218, 224 (3d Cir. 2001). The miscarriage of justice
exception applies only in extraordinary cases, and actual innocence means factual
innocence, not legal insufficiency. See Bousley v. United States, 523 U.S. 614, 623
(1998); Murray, 477 U.S. at 496. A petitioner establishes actual innocence by asserting
“new reliable evidence—whether it be exculpatory scientific evidence, trustworthy
eyewitness accounts, or critical physical evidence—that was not presented at trial,”
showing that no reasonable juror would have voted to find the petitioner guilty beyond a
reasonable doubt. Hubbard v. Pinchak, 378 F.3d 333, 339-40 (3d Cir. 2004).

lll. DISCUSSION

Petitioner asserts four Claims in his timely-filed Petition: (1) defense counsel
provided ineffective assistance during the trial by not objecting to the admission of the
allegedly involuntary statements Petitioner made to Dr. Raskin while under the influence
of psychotropic medication; (2) defense counsel provided ineffective assistance during
the trial and on direct appeal by not objecting that the jury was biased because the

summons sent to potential jurors incorrectly stated that Petitioner's case was a capital

 

3Murray, 477 U.S. at 496.

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 8 of 15 PagelD #: 1647

case; (3) defense counsel provided ineffective assistance during the trial by failing to
object to Dr. Raskin being allowed to evaluate Petitioner for a second time without
counsel being present; and (4) defense counsel provided ineffective assistance during
the trial and on direct appeal by not raising double jeopardy violations based upon
Petitioner’s convictions and sentence for multiple firearms offenses. (D.I. 1)

Petitioner presented these four ineffective assistance of counsel allegations
contained Claims One, Two, Three, and Four to the Superior Court in his original pro se
Rule 61 motion along with the related underlying substantive arguments (D.I. 12-15 at
54-96). He did not, however, present these ineffective assistance allegations or related
substantive arguments to the Delaware Supreme Court on postconviction appeal. (D.I.
12-18) As aresult, he has failed to exhaust state remedies for Claims One through
Four.

At this juncture, any attempt by Petitioner to raise the Claims in a new Rule 61
motion would be barred as untimely under Delaware Superior Court Rule 61(i)(1) and
as second or successive under Rule 61(i)(2). See Del. Super. Ct. Crim. R. 61(i)(1)
(establishing a one-year deadline for filing Rule 61 motions); Del. Super. Ct. Crim. R.
61(i)(2) (providing that second or successive motions shall be summarily dismissed
unless they meet the pleading requirements of Rule 61(d)(2)(i) or (ii)). Claims One
through Four are therefore procedurally defaulted and the Court cannot review the
merits of the Claims absent a showing of either cause and prejudice or that a

miscarriage of justice will result absent such review.

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 9 of 15 PagelD #: 1648

Petitioner attempts to establish cause by asserting that the default was caused
by the ineffective assistance of his post-conviction counsel because they withdrew their
representation during the Rule 61 proceeding instead of briefing the instant four
ineffective assistance of counsel Claims that he presented in his original pro se Rule 61
motion. To the extent Petitioner premises this attempt to demonstrate cause under
Martinez v. Ryan, 566 U.S. 1 (2012), the argument is unavailing. In Martinez, the
Supreme Court held for the first time that inadequate assistance of counsel during an
initial-review state collateral proceeding may establish cause for a petitioner's
procedural default of a claim of ineffective assistance of trial counsel. /d. at 16-17. In
order to obtain relief under Martinez, a petitioner must demonstrate that the state post-
conviction attorney in his first state collateral proceeding was ineffective under the
standards established in Strickland, that the underlying ineffective assistance of trial
counsel claim is substantial, and that petitioner was prejudiced. /d. at 9-10, 16-17. A
“substantial” ineffective assistance of trial counsel claim is one that has “some” merit”
which, given the Martinez Court’s citation to Miller-El v. Cockrell, 537 U.S. 322 (2003),
appears to be governed by the standards applicable to certificates of appealability. /d.
at 13-14. Significantly, however, the Martinez Court explicitly limited its rule, stating that
the “holding in this case does not concern errors in other kinds of proceedings,
including appeals from initial-review collateral proceedings. ” /d. at 16 (emphasis
added). As the Court explained: “[w]hile counsel's errors in these [other kinds of]

proceedings preclude any further review of the prisoner’s claim, the claim will have been

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 10 of 15 PagelD #: 1649

addressed by one court, whether it be the trial court, the appellate court on direct
review, or the trial court in an initial-review collateral proceeding.” /d. at 11.

Here, Petitioner presented the instant four ineffective assistance of trial counsel
allegations to the Superior Court in his initial pro se Rule 61 motion. The Superior Court
addressed and reviewed the ineffective assistance argument in Claim One and denied it
as meritless. The Superior Court also addressed (and rejected as both procedurally
barred and meritless) the substantive arguments underlying Claims Two, Three, and
Four, but did not directly review the ineffective assistance of counsel allegations set
forth in those Claims. More relevant for the instant analysis, however, is the fact that
Petitioner did not present the ineffective assistance of counsel allegations set forth in
Claims One, Two, Three, and Four to the Delaware Supreme Court in his postconviction
appeal. In other words, Claims One through Four are defaulted because Petitioner
failed to present the Claims to the Delaware Supreme Court on postconviction appeal,
not because postconviction counsel failed to brief the claims during the initial Rule 61
proceeding.

To the extent Petitioner implicitly argues that postconviction counsel’s withdrawal
from representation and failure to brief the instant four Claims during the initial
postconviction proceeding constituted an abandonment excusing his default, he is also
mistaken. Postconviction counsel informed Petitioner that they were moving to
withdraw from representation, and they proceeded to withdraw pursuant to established
court procedures with the permission of the Superior Court. C.f, Maples v. Thomas, 132

S.Ct. 912 (2012) (finding that postconviction counsel's abandonment of petitioner

10

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 11 of 15 PagelD #: 1650

without warning or leave of court—which caused petitioner to miss the deadline to file a
postconviction appeal—constituted cause to excuse the petitioner's procedural default).
Accordingly, Martinez’s limited exception is inapplicable to Petitioner's case and cannot

be used to excuse Petitioner’s default of Claims One, Two, Three, and Four.°

 

sThe clearly established Supreme Court precedent governing ineffective assistance of
counsel claims is the two-pronged standard enunciated in Strickland v. Washington, 466
U.S. 668 (1984) and its progeny. See Wiggins v. Smith, 539 U.S. 510 (2003). Under
the first Strickland prong, a petitioner must demonstrate that “counsel's representation
fell below an objective standard of reasonableness,” with reasonableness being judged
under professional norms prevailing at the time counsel rendered assistance.
Strickland, 466 U.S. at 688. Under the second Strickland prong, a petitioner must
demonstrate “there is a reasonable probability that, but for counsel’s error the result
would have been different.” /d. at 687-96. A reasonable probability is a “probability
sufficient to undermine confidence in the outcome.” /d. at 688. Even if Martinez were
not inapplicable for the aforementioned reasons, Martinez would not provide cause for
Petitioner's default because the instant four ineffective assistance of trial counsel
Claims are not substantial for these reasons:

4. Claim One: Petitioner does not provide any support for his contention that his
statements to Dr. Raskin were involuntary. His bald and conclusory
allegations are insufficient to establish trial counsel's ineffectiveness for not
objecting to the statements Petitioner made to Dr. Raskin as being
involuntary.

2. Claim Two: As the Delaware Supreme Court noted in Petitioner's
postconviction appeal, “[a]ithough the initial [jury] panel for [Petitioner’s] trial
was sent a letter on May 15, 2012, stating that the case was capital case, that
panel was not used for trial. Instead, at Trial Counsel's request, [Petitioner's]
trial was delayed [and] a new jury panel was selected on May 17, 2012.”
Hamilton, 2016 WL 807729, at *3. Since the jury in Petitioner's proceeding
did not receive the letter referring to his case as a capital case, defense
counsel did not provide ineffective assistance during the trial or on direct
appeal by failing to raise a meritless objection that the jury was biased by a
jury summons jurors did not receive.

3. Claim Three: As the Superior Court noted when denying Petitioner's Rule 61
motion, defense counsel requested to attend Petitioner's mental health
evaluation with Dr. Raskin, but the trial court denied the request because it
concluded that mental health evaluations are best conducted without outside
influence. See Hamilton, 2016 WL 807729, at *4. Petitioner has not

11

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 12 of 15 PagelD #: 1651

The absence of cause eliminates the need to address prejudice. In addition, the
miscarriage of justice exception to the procedural default doctrine is inapplicable to
excuse Petitioner's default because Petitioner has not provided any new reliable
evidence of his actual innocence. Accordingly, the Court will deny Claims One, Two,
Three, and Four as procedurally barred from federal habeas review.

IV. EVIDENTIARY HEARING

Petitioner asks the Court to hold an evidentiary hearing. Typically, requests for
an evidentiary hearing in a federal habeas proceeding are evaluated under 28 U.S.C. §
2254(e), which provides:

(1) In a proceeding instituted by an application for a writ of
habeas corpus by a person in custody pursuant to the
judgment of a State court, a determination of a factual
issue made by a State court shall be presumed to be
correct. The applicant shall have the burden of rebutting

the presumption of correctness by clear and convincing
evidence.

 

demonstrated, and the Court has not discovered, any authority establishing a
defendant's right to have counsel physically present at a mental health
evaluation. Without a legal basis for defense counsel's request to be present
during the mental health evaluation, Petitioner's argument concerning
defense counsel’s alleged ineffectiveness lacks merit.

4. Claim Four: The Double Jeopardy Clause prohibits “multiple punishments for
the same offense.” Ohio v. Johnson, 467 U.S. 493, 498 (1984). Petitioner
argues that defense counsel should have contended during the trial and on
direct appeal that Petitioner was convicted of and sentenced for multiple
firearm offenses arising out of the same occurrence in violation of the double
jeopardy clause. But Petitioner was not punished multiple times for the same
offense. Rather, he was convicted of multiple crimes involving firearms—two
counts of first degree murder (with a firearm), two counts of attempted murder
first degree (with a firearm), two counts of first degree kidnapping (with a
firearm), one count of first degree burglary (with a firearm)—and was
appropriately sentenced for the multiple crimes pursuant to Delaware law.

12

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 13 of 15 PagelD #: 1652

(2) If the applicant has failed to develop the factual basis of a
claim in State court proceedings, the court shall not hold
an evidentiary hearing on the claim unless the applicant
shows that
(A) the claim relies on —
(i) a new rule of constitutional law, made
retroactive to cases on collateral review by the
Supreme Court, that was _ previously
unavailable; or
(ii) a factual predicate that could not have been
previously discovered through the exercise of
due diligence; and
(B) the facts underlying the claim would be sufficient
to establish by clear and convincing evidence that
but for constitutional error, no reasonable
factfinder would have found the applicant guilty of
the underlying offense.
28 U.S.C. § 2254(e)(2). In cases where a petitioner is not barred from obtaining an
evidentiary hearing under § 2254(e)(2),the decision to grant a hearing rests in the
discretion of the court. See Palmer v. Hendricks, 592 F.3d 386, 393 (3d Cir. 2010); see
also Lee v. Glunt, 667 F.3d 397, 406 (3d Cir. 2012). When deciding whether to grant a
hearing, the “court must consider whether such a hearing could enable an applicant to
prove the petition’s factual allegations,” taking into consideration the “deferential
standards prescribed by 28 U.S.C. § 2254.” Schriro v. Landrigan, 550 U.S.465, 474
(2007). Additionally, the Third Circuit has held that a district court has discretion to
grant an evidentiary hearing to evaluate if a petitioner's procedural default may be

excused. See Goldblum v. Klem, 510 F.3d 204, 221 (3d Cir. 2007); Cristin v. Brennan,

281 F.3d 404, 416-17 (3d Cir. 2002).

13

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 14 of 15 PagelD #: 1653

Here, where Petitioner has not provided a reason for the Court to question its
determination that Petitioner's habeas claims are procedurally barred, Petitioner's
single-sentence request for a hearing fails to provide a sufficient basis to hold an
evidentiary hearing under § 2254(e)(2). (D.I. 1 at 15) Therefore, the Court will deny
Petitioner's request for an evidentiary hearing.

V. CERTIFICATE OF APPEALABILITY

The Court must decide whether to issue a certificate of appealabilty. See 3d Cir.
L.A.R. 22.2 (2011). A certificate of appealability may be issued only when a petitioner
makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). This showing is satisfied when the petitioner demonstrates “that reasonable
jurists would find the district court's assessment of the constitutional claims debatable or
wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). If a federal court denies a
habeas petition on procedural grounds without reaching the underlying constitutional
claims, the court is not required to issue a certificate of appealability unless the
petitioner demonstrates that jurists of reason would find it debatable: (1) whether the
petition states a valid claim of the denial of a constitutional right; and (2) whether the
court was correct in its procedural ruling. See Slack, 529 U.S. at 484.

The Court has concluded that the instant Petition fails to warrant federal habeas
relief, and is persuaded that reasonable jurists would not find this conclusion to be

debatable. Therefore, the Court will not issue a certificate of appealability.

14

 
Case 1:17-cv-01230-CFC Document18 Filed 09/30/20 Page 15 of 15 PagelD #: 1654

VI. CONCLUSION
For the foregoing reasons, the Court will deny the instant Petition without an

evidentiary hearing. The Court will enter an Order consistent with this Memorandum

Opinion.

15

 
